Name: 2002/672/EC: Commission Decision of 21 August 2002 amending Decision 97/468/EC to include an establishment from Greenland producing wild game meat (Text with EEA relevance) (notified under document number C(2002) 3094)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural policy;  trade;  animal product;  health;  America
 Date Published: 2002-08-24

 Avis juridique important|32002D06722002/672/EC: Commission Decision of 21 August 2002 amending Decision 97/468/EC to include an establishment from Greenland producing wild game meat (Text with EEA relevance) (notified under document number C(2002) 3094) Official Journal L 228 , 24/08/2002 P. 0026 - 0026Commission Decisionof 21 August 2002amending Decision 97/468/EC to include an establishment from Greenland producing wild game meat(notified under document number C(2002) 3094)(Text with EEA relevance)(2002/672/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Decision 2001/4/EC(2), and in particular Article 2(1) thereof,Whereas:(1) Provisional lists of establishments producing wild game meat have been drawn up by Commission Decision 97/468/EC(3) on drawing up provisional lists of third country establishments from which Member States authorise imports of wild game meat.(2) Greenland has sent a list of establishments producing wild game meat for which the responsible authorities certify that the establishments are in accordance with the Community rules.(3) A provisional list of establishments producing wild game meat can thus be drawn up for Greenland.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The text of the Annex to this Decision is added to the Annex to Decision 97/468/EC.Article 2This Decision is addressed to the Member States.Done at Brussels, 21 August 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 2, 5.1.2001, p. 21.(3) OJ L 199, 26.7.1997, p. 62.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGAPaÃ ­s: Groenlandia/Land: GrÃ ¸nland/Land: GrÃ ¶nland/Ã Ã Ã ¬Ã Ã ¿Ã : Ã Ã Ã ¿Ã ¹Ã »Ã ±Ã ½Ã ´Ã ¯Ã ±/Country: Greenland/Pays: Groenland/Paese: Groenlandia/Land: Groenland/PaÃ ­s: GronelÃ ¢ndia/Maa: GrÃ ¶nlanti/Land: GrÃ ¶nland>TABLE>